                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 20-1941-VAP (KK)                                   Date: March 4, 2020
    Title: Tracye Benard Washington v. Stu Sherman, Warden



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                              Not Reported
                  Deputy Clerk                                           Court Reporter


       Attorney(s) Present for Petitioner(s):                Attorney(s) Present for Respondent(s):
                  None Present                                            None Present

Proceedings:         Order to Show Cause Why this Action Should Not Be Summarily Dismissed
                     for Failure to State a Cognizable Habeas Claim


                                                 I.
                                           INTRODUCTION

        On February 22, 2020, Petitioner Tracye Benard Washington (“Petitioner”), an inmate at
Substance Abuse Treatment Facility and State Prison (“SATF”) in Corcoran, California,
constructively filed1 a pro se Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. §
2254. See Dkt. 1, Pet. Petitioner argues his due process rights have been violated by the continued
delay of his parole hearing to which he claims entitlement pursuant to Proposition 57. 2 Id. As
discussed below, the Court orders Petitioner to show cause why the Petition should not be
summarily dismissed for failure to state a cognizable habeas claim.

///
///

1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).
2
        Proposition 57, The Public Safety and Rehabilitation Act of 2016, added a provision to
California’s Constitution stating: “Any person convicted of a nonviolent felony offense and
sentenced to state prison shall be eligible for parole consideration after completing the full term for
his or her primary offense.” Cal. Const., art. I, § 32(a)(1).

    Page 1 of 3                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
                                               II.
                                           DISCUSSION

A.      Applicable Law

        A district court may entertain a petition for writ of habeas corpus filed by a person in state
custody “only on the ground that he is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 68, 112 S. Ct. 475, 116
L. Ed. 2d 385 (1991) (“In conducting habeas review, a federal court is limited to deciding whether a
conviction violated the Constitution, laws, or treaties of the United States.” (citations omitted)).
“Challenges to the validity of any confinement or to particulars affecting its duration are the
province of habeas corpus; requests for relief turning on circumstances of confinement may be
presented in” an action filed pursuant to 42 U.S.C. § 1983 (“Section 1983”). Muhammad v. Close,
540 U.S. 749, 750, 124 S. Ct. 1303, 158 L. Ed. 2d 32 (2004) (citations omitted). Thus, “when a
prisoner’s claim would not necessarily spell speedier release, that claim does not lie at the core of
habeas corpus and may be brought, if at all, under § 1983.” Skinner v. Switzer, 562 U.S. 521, 535
n.13, 131 S. Ct. 1289, 179 L. Ed. 2d 233 (2011) (citations and internal quotation marks omitted); see
also Wilkinson v. Dotson, 544 U.S. 74, 82, 125 S. Ct. 1242, 161 L. Ed. 2d 253 (2005) (holding
prisoners’ challenges to parole eligibility rules were properly brought under Section 1983 because
success “at most will speed consideration of a new parole application” (emphasis in original)).

B.      Analysis

         Here, Petitioner challenges the continued delay of his early parole review hearing before the
Board of Parole Hearings (“BPH”) to which he claims entitlement pursuant to Proposition 57. Dkt.
1. Petitioner alleges he was given documents indicating he had been scheduled for a parole hearing
on July 26, 2019 but was later informed the hearing was postponed “due to unavailability of staff.”
Id. at 9-10. Petitioner argues due process entitles him to a parole hearing. Id. at 11.

         Success on the Petition, however, would “not necessarily spell speedier release.” Rather, at
most, Petitioner would receive the early parole review under Proposition 57 that was previously
postponed. Following such early parole review, the BPH would still have the authority to deny
Petitioner’s request for release on parole on the basis of any of the grounds presently available to it
in evaluating such a request. See Neal v. Shimoda, 131 F.3d 818, 824 (9th Cir. 1997) (holding
prisoners’ claim they had been wrongfully classified as sex offenders for purposes of parole eligibility
was properly brought under Section 1983 because the only benefit from prevailing would be “a
ticket to get in the door of the parole board”); see also In re McGhee, 34 Cal. App. 5th 902, 246 Cal.
Rptr. 3d 834 (Ct. App. 2019), as modified (May 16, 2019) (noting a parole board operating under the
mandate of Proposition 57 conducts a “parole consideration hearing” in which “it reviews all
relevant, reliable information available and first determines whether the inmate will pose an
unreasonable risk of danger to society if released from prison”).

        Accordingly, Petitioner’s claims would “not necessarily spell speedier release” and “do not lie
at the core of habeas corpus.” Skinner, 562 U.S. at 535 n.13. The claims in the Petition are,
therefore, not cognizable on habeas review and must be brought, if at all, under Section 1983.
Martinez v. Asuncion, No. EDCV 18-2529-ODW (KS), 2019 WL 5580969, at *4 (C.D. Cal. Sept.
18, 2019), report and recommendation adopted, 2019 WL 5579537 (C.D. Cal. Oct. 28, 2019)

 Page 2 of 3                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
(finding petitioner’s claim challenging his ineligibility for parole review under Proposition 57 was not
cognizable on habeas corpus).

                                                III.
                                               ORDER

        Thus, the Court ORDERS Petitioner to respond within twenty-one (21) days of the date
of this Order by electing one of the following options:

    1. File a written response explaining why Petitioner’s claims are cognizable on habeas review.
       If Petitioner contends his claims are cognizable on habeas review, Petitioner must explain
       and attach any supporting documents.

    2. Voluntarily dismiss this action without prejudice. Petitioner may request a voluntary
       dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of
       Court has attached A Notice of Dismissal form. However, the Court warns any
       dismissed claims may be later subject to the statute of limitations, because “[a] 1-year period
       of limitation shall apply to an application for a writ of habeas corpus by a person in custody
       pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

         If Petitioner fails to respond within twenty-one (21) days of the date of this Order, the
Court will dismiss this action with prejudice for failure to state a cognizable habeas claim and/or
failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.




 Page 3 of 3                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
